IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,951



                 EX PARTE RAYMOND GABRIEL ADAME, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. F98-02753-JS IN THE 282 ND DISTRICT COURT
                          FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to fifteen years’ imprisonment. The Fifth

Court of Appeals affirmed his conviction. Adame v. State, No. 05-99-00997-CR (Tex. App.–Dallas,

Dec. 11, 2000, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file a petition for discretionary review pro se. The trial court has
entered findings of fact and conclusions of law that Applicant was denied his right to file a pro se

petition for discretionary review. The trial court recommends that relief be granted. Ex parte Wilson,

956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Fifth Court

of Appeals in Cause No. 05-99-00997-CR that affirmed his conviction in Case No. F98-02753-JS

from the 282nd Judicial District Court of Dallas County. Applicant shall file his petition for

discretionary review with the Fifth Court of Appeals within 30 days of the date on which this Court’s

mandate issues. Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: June 25, 2008
Do not publish